DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 21 December 2020 has been entered.  Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “a burner assembly comprising:…a uniform burner surface carried by a burner, the uniform burner surface extending through an aperture and outward from a front side of the burner…a housing coupled to the burner on a side opposite the front side of the burner…a burner plate coupled to the housing…a gasket disposed between the burner plate and the housing…a thermally anisotropic protective covering located on the front side of the burner” in claim 1 are unclear, which renders the claim indefinite.  It is unclear how the claim, in light of the specification, is distinguishing between the burner assembly, the burner, and the burner plate.  
	For purposes of examination, “a burner” and “a burner plate” will be interpreted to mean the same element.
The limitations “a pre-mix burner assembly…comprising:…a uniform burner surface carried by a burner, the uniform burner surface extending outward through an aperture and from a front side of the burner…a housing coupled to the burner on a side opposite the front side of the burner…a burner plate coupled to the housing…a gasket disposed between the burner plate claim 15 are unclear, which renders the claim indefinite.  It is unclear how the claim, in light of the specification, is distinguishing between the pre-mix burner assembly, the burner, and the burner plate.  It appears that the specification does not provide a single embodiment of the invention with all three of these components.  For example, in reference to Figs. 2-3, the specification reads “the pre-mix burner assembly 110 includes…a burner plate 216…a burner surface 218 extends from the burner plate 216” (see pg. 6, lines 5-6).  However, in reference to Figs. 6-7, the specification reads “the flanged pre-mix burner assembly 710 includes a burner 716” (see ¶00025) and “the burner surface 718…protrudes outwardly from the burner 716” (see ¶00027).  Thus, the burner 716 of Figs. 6-7 seems to replace the burner plate 216 of Figs. 2-3.  It should also be noted that in the brief description of the drawings, it does say “figure 4 is a front view of an illustrative burner with the protective covering removed” (see ¶00013) and “figure 5 is a front view of the illustrative burner showing a protective covering” (see ¶00014), while the detailed description says “figures 4-5 are discussed herein relative to figures 1-3” (see ¶00024).  However, the detailed description also states “figure 4 is a front view of the burner plate 216 with the protective covering 208 removed…figure 5 is a front view of the burner plate 216 showing the protective covering 208” (see ¶00024).  Therefore, in these instances, “burner” and “burner plate” seem to be used interchangeably.  Consequently, it is unclear how the pre-mix burner assembly, the burner, and the burner plate are all different elements within the same embodiment, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For purposes of examination, “a burner” and “a burner plate” will be interpreted to mean the same element.
Claims 2-13 and 16-20 are also rejected under 35 U.S.C. 112(b) due to their dependency on claim 1 or 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-4, 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Batson et al. (US 10,281,143), in view of Barozzi et al. (US 2014/0011143), further in view of Ahmady (US 4,900,245) and Woolf (US 4,541,411; evidentiary reference).
Regarding claim 1, Batson et al. discloses a burner assembly (col. 5, lines 14-15; Fig. 2, element 28) comprising:
a…burner surface (col. 7, lines 37-48; Fig. 4, element 91) carried by a burner (col. 7, lines 36-37; Figs. 3 and 4, element 94), the…burner surface (Fig. 4, element 91) extending through an aperture (col. 7, lines 56-59; Fig. 3, element 96) and outward from a front side of the burner (Figs. 3 and 4, element 94) (col. 7, lines 37-45; Figs. 3 and 4, elements 94 and 91)…;
a housing (i.e., chamber portion/mixing chamber; col. 7, lines 27-37; Figs. 3 and 4, element 86) coupled to the burner (Figs. 3 and 4, element 94) on a side opposite the front side of the burner (Figs. 3 and 4, elements 86 and 94);
a burner plate (see interpretation in section 5 of this Office Action; col. 7, lines 36-42; Figs. 3 and 4, element 94) coupled to (col. 8, lines 3-7; Fig. 3) the housing (Figs. 3 and 4, element 86);
a gasket (col. 7, lines 29-37; Figs. 3 and 4, element 97) disposed between the burner plate (Figs. 3 and 4, element 94) and the housing (Figs. 3 and 4, element 86), wherein a first side (Figs. 3-4, side of element 97 facing element 94) of the gasket (Figs. 3 and 4, element 97) is coupled to (col. 8, lines 3-7; Fig. 3) the burner plate (Figs. 3 and 4, element 94) and a second side (Figs. 3-4, side of element 97 facing element 86) of the gasket (Figs. 3 and 4, element 97) 
an igniter (col. 14, lines 12-21; Fig. 4, element 95) positioned adjacent to the…burner surface (Fig. 4, element 91).
Batson et al. does not explicitly disclose a uniform burner surface (Fig. 4, element 91)…, wherein the uniform burner surface (Fig. 4, element 91) extends across an entirety of the aperture (Fig. 3, element 96);…a thermally anisotropic protective covering located on the front side of the burner (Figs. 3-4, element 94) and surrounding a perimeter of the uniform burner surface (Fig. 4, element 91).
However, Barozzi et al. teaches a high perimeter stability burner (¶0001) with a uniform burner surface (i.e., diffuser; ¶0028; ¶0033, lines 1-2; Figs. 1-6c, element 2), wherein the uniform burner surface (Figs. 1-6c, element 2) extends across an entirety of an aperture (¶0028; ¶0043; Figs. 1, 3, and 5-6c, opening in element 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al. by including a uniform burner surface, wherein the uniform burner surface extends across an entirety of an aperture, as taught by Barozzi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to utilize the burner surface of Barozzi et al. to ensure that flame detachment is controlled (Barozzi et al.: ¶0047; ¶0051), while also being simple and inexpensive to produce (Barozzi et al.: ¶0052).
Batson et al. and Barozzi et al. still do not explicitly disclose a thermally anisotropic protective covering located on the front side of the burner (Batson et al.: Figs. 3-4, element 94) and surrounding a perimeter of the uniform burner surface (Barozzi et al.: Figs. 1-6c, element 2).
However, Ahmady teaches a graphite-containing coating on a burner (col. 4, lines 41-48 and 52-54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al. and Barozzi et al. by including a graphite-containing coating, as taught by Ahmady.  One of ordinary skill in the art would have been motivated to make this modification in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating (Ahmady: col. 4, lines 48-54).  By providing a high emissivity with more uniform heating, the burner may transfer heat more efficiently while improving in its durability.
Batson et al., in view of Barozzi et al. and Ahmady, after the modifications, discloses a thermally anisotropic protective covering (Ahmady: col. 4, lines 41-48 and 52-54) located on the front side of the burner (Batson et al.: Figs. 3 and 4, element 94) and surrounding a perimeter of the uniform burner surface (Barozzi et al.: Figs. 1-6c, element 2), as evidenced by Woolf.  As taught by Woolf, “graphites, which may be characterized as laminated structures of carbon, possess anisotropic structures and, thus possess many properties, including thermal conductivity, that are highly directional...The graphite structure is generally considered to have two axes or directions: the a axis or direction being parallel to the carbon layers, and the c axis or direction being perpendicular to the carbon layers.  Graphite has much higher thermal conductivity along its a axis than along its c axis” (col. 2, lines 26-36).
Regarding claim 3, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 1.  Batson et al. does not explicitly disclose wherein the burner (Batson et al.: Figs. 3 and 4, element 94) is a flat plate.
However, Barozzi et al. teaches a high perimeter stability burner (¶0001) wherein a burner is a flat plate (i.e., framework; ¶0027-0028; ¶0043; Figs. 1 and 3-6c, element 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al., Barozzi et al., Ahmady, and Woolf by including wherein a burner is a flat plate, as taught by Barozzi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a different way of structuring the burner.  It should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(I)(B)). Thus, making this modification would have been obvious for one of ordinary skill in the art because it constitutes simple substitution of one known element (i.e. a flat plate burner) for another (i.e., a contoured burner) to obtain predictable results (i.e., to effectively combust a fuel-air mixture to transfer heat).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Additionally, this modification constitutes a mere change in shape, which a person of ordinary skill in the art would have found obvious (MPEP 2144.04 (IV)(B)).
Regarding claim 4, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 1.  Batson et al., in view of Barozzi et al., Ahmady, and Woolf, after the modifications, further discloses wherein the thermally anisotropic protective covering is formed of a graphite material (Ahmady: col. 4, lines 41-48 and 52-54).
Regarding claim 6, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 1.  Batson et al., in view of Barozzi et al., Ahmady, and Woolf, after the modifications, further discloses wherein a thermal conductivity across a length and across a width of the thermally anisotropic protective covering (Ahmady: col. 4, lines 41-48 and 52-54) is higher than a thermal conductivity across a thickness of the thermally anisotropic protective covering (Woolf: col. 2, lines 26-36).
Regarding claim 8, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 6.  Batson et al., in view of Barozzi et al., Ahmady, and Woolf, after the modifications, further discloses wherein, in use, the thermally anisotropic protective covering is formed of a graphite material (Ahmady: col. 4, lines 41-48 and 52-54).
Regarding claim 10, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 1.  Batson et al., in view of Barozzi et al., Ahmady, and Woolf, after the modifications, further discloses wherein the thermally anisotropic protective covering (Ahmady: col. 4, lines 41-48 and 52-54) abuts the front side of the burner (Batson et al.: Figs. 3 and 4, element 94); and
wherein a thermal conductivity across a length and across a width of the thermally anisotropic protective covering (Ahmady: col. 4, lines 41-48 and 52-54) is higher than a thermal conductivity across a thickness of the thermally anisotropic protective covering (Woolf: col. 2, lines 26-36).
Regarding claim 12, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 1.  Batson et al., in view of Barozzi et al., Ahmady, and Woolf, after the modifications, further discloses wherein the thermally anisotropic protective covering is a coating (Ahmady: col. 4, lines 41-48 and 52-54) applied to the burner (Batson et al.: Figs. 3 and 4, element 94); and
wherein a thermal conductivity across a length and across a width of the thermally anisotropic protective covering (Ahmady: col. 4, lines 41-48 and 52-54) is higher than a thermal conductivity across a thickness of the thermally anisotropic protective covering (Woolf: col. 2, lines 26-36).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Batson et al., in view of Barozzi et al., Ahmady, and Woolf, as applied to claim 1 above, further in view of Kuckelkorn et al. (US 2016/0102888).
Regarding claim 2, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 1.  Batson et al., in view of Barozzi et al., Ahmady, and Woolf, after the modifications, further discloses wherein:
the burner (Batson et al.: Figs. 3 and 4, element 94) comprises a flange (Batson et al.: Figs. 3 and 4, element 93) extending in a direction opposite the uniform burner surface (Barozzi et al.: Figs. 1-6c, element 2); and
the burner (Batson et al.: Figs. 3 and 4, element 94) is received into a burner box assembly (Batson et al.: col. 7, lines 36-37 and 59-66; Figs. 3 and 4, elements 98 and 92) and is within the burner box assembly (Batson et al.: Figs. 3-4, elements 98 and 92)….
Batson et al., Barozzi et al., Ahmady, and Woolf do not explicitly disclose the burner (Batson et al.: Figs. 3 and 4, element 94) being indirectly connected to the burner box assembly (Batson et al.: Figs. 3 and 4, elements 98 and 92).
However, Kuckelkorn et al. teaches a heat exchange tube being indirectly connected to a sleeve tube (¶0080, lines 1-8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al., Barozzi et al., Ahmady, and Woolf by including a heat exchange tube being indirectly connected to a sleeve tube, as taught by Kuckelkorn et al.  One of ordinary skill in the art would have been motivated to make this modification in order to allow the burner (i.e., heat exchange tube) to expand within the burner box (i.e., sleeve tube) without causing any additional stress or strain.  By doing this, the burner assembly could become more durable, decreasing maintenance and/or replacement costs.
Claims 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Batson et al., in view of Barozzi et al., Ahmady, and Woolf, as applied to claims 4, 6, 6, 10, and 12, respectively, above, further in view of Lyons et al. (US 2012/0024281).
Regarding claim 5, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 4.  Batson et al., Barozzi et al., Ahmady, and Woolf do not explicitly disclose wherein the gasket (Batson et al.: Figs. 3 and 4, element 97) is formed of a single layer of material.
However, Lyons et al. teaches wherein a gasket is formed of a single layer of material (¶0046, lines 2-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al., Barozzi et al., Ahmady, and Woolf by including wherein a gasket is formed of a single layer of material, as taught by Lyons et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a simple gasket structure which can still be effective.  This could decrease the cost of manufacturing as well as the time and resources to manufacture the gasket.  Additionally, it should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(I)(B)). Thus, making this modification would have been obvious for one of ordinary skill in the art because it constitutes simple substitution of one known element (i.e. a gasket formed of a single layer of material) for another (i.e., the gasket of Batson et al.) to obtain predictable results (i.e., to seal the connection between the burner and the housing).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 6.  Batson et al., Barozzi et al., Ahmady, and Woolf do not explicitly disclose wherein, the gasket (Batson et al.: Figs. 3 and 4, element 97) is formed of a single layer of material.
However, Lyons et al. teaches wherein, a gasket is formed of a single layer of material (¶0046, lines 2-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al., Barozzi et al., Ahmady, and Woolf by including wherein, a gasket is formed of a single layer of material, as taught by Lyons et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a simple gasket structure which can still be effective.  This could decrease the cost of manufacturing as well as the time and resources to manufacture the gasket.  Additionally, it should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(I)(B)). Thus, making this modification would have been obvious for one of ordinary skill in the art because it constitutes simple substitution of one known element (i.e. a gasket formed of a single layer of material) for another (i.e., the gasket of Batson et al.) to obtain predictable results (i.e., to seal the connection between the burner and the housing).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 6.  Batson et al., Barozzi et al., Ahmady, and Woolf do not explicitly disclose wherein the gasket (Batson et al.: Figs. 3 and 4, element 97) is formed of a single layer of material.
However, Lyons et al. teaches wherein a gasket is formed of a single layer of material (¶0046, lines 2-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al., Barozzi et al., Ahmady, and Woolf by including wherein a gasket is formed of a single layer of material, as taught by Lyons et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a simple gasket structure which can still be effective.  This could decrease the cost of manufacturing as well as the time and resources to manufacture the gasket.  Additionally, it should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(I)(B)). Thus, making this modification would have been obvious for one of ordinary skill in the art because it constitutes simple substitution of one known element (i.e. a gasket formed of a single layer of material) for another (i.e., the gasket of Batson et al.) to obtain predictable results (i.e., to seal the connection between the burner and the housing).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Batson et al., in view of Barozzi et al., Ahmady, Woolf, and Lyons et al., after the modifications, further discloses the thermally anisotropic protective covering is formed of a graphite material (Ahmady: col. 4, lines 41-48 and 52-54).
Regarding claim 11, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 10.  Batson et al., Barozzi et al., Ahmady, and Woolf do not explicitly disclose wherein the gasket (Batson et al.: Figs. 3 and 4, element 97) is formed of a single layer of material.
However, Lyons et al. teaches wherein a gasket is formed of a single layer of material (¶0046, lines 2-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al., Barozzi et al., Ahmady, and Woolf by including wherein a gasket is formed of a single layer of material, as taught by Lyons et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a simple gasket structure which can still be effective.  This could decrease the cost of manufacturing as well as the time and resources to manufacture the gasket.  Additionally, it should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(I)(B)). Thus, making this modification would have been obvious for one of ordinary skill in the art because it constitutes simple substitution of one known element (i.e. a gasket formed of a single layer of material) for another (i.e., the gasket of Batson et al.) to obtain predictable results (i.e., to seal the connection between the burner and the housing).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the burner assembly of claim 12.  Batson et al., Barozzi et al., Ahmady, and Woolf do not explicitly disclose wherein the gasket (Batson et al.: Figs. 3 and 4, element 97) is formed of a single layer of material.
However, Lyons et al. teaches wherein a gasket is formed of a single layer of material (¶0046, lines 2-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al., Barozzi et al., Ahmady, and Woolf by including wherein a gasket is formed of a single layer of material, as taught by Lyons et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a simple gasket structure which can still be effective.  This could decrease the cost of manufacturing as well as the time and resources to manufacture the gasket.  Additionally, it should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(I)(B)). Thus, making this modification would have been obvious for one of ordinary skill in the art because it constitutes simple substitution of one known element (i.e. a gasket formed of a single layer of material) for another (i.e., the gasket of Batson et al.) to obtain predictable results (i.e., to seal the connection between the burner and the housing).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Batson et al. (US 10,281,143), in view of Barozzi et al. (US 2014/0011143), further in view of Lyons et al. (US 2012/0024281).
Regarding claim 14, Batson et al. discloses a burner assembly (col. 5, lines 14-15; Fig. 2, element 28) comprising:
a…burner surface (col. 7, lines 37-48; Fig. 4, element 91) carried by a burner plate (col. 7, lines 36-42; Figs. 3 and 4, element 94), the…burner surface (Fig. 4, element 91) extending through an aperture (col. 7, lines 56-59; Fig. 3, element 96) and outward from a front side of the burner plate (Figs. 3 and 4, element 94) (col. 7, lines 37-45; Figs. 3 and 4, elements 94 and 91)…;
a housing (i.e., chamber portion/mixing chamber; col. 7, lines 27-37; Figs. 3 and 4, element 86) coupled to the burner plate (Figs. 3 and 4, element 94) on a side opposite the front side of the burner plate (Figs. 3 and 4, elements 86 and 94);
a gasket (col. 7, lines 29-37; Figs. 3 and 4, element 97) disposed between the burner plate (Figs. 3 and 4, element 94) and the housing (Figs. 3 and 4, element 86), wherein a first side (Figs. 3-4, side of element 97 facing element 94) of the gasket (Figs. 3 and 4, element 97) is coupled to (col. 8, lines 3-7; Fig. 3) the burner plate (Figs. 3 and 4, element 94) and a second side (Figs. 3-4, side of element 97 facing element 86) of the gasket (Figs. 3 and 4, element 97) opposite the first side (Figs. 3-4, side of element 97 facing element 94) is coupled to (col. 8, lines 3-7; Fig. 3) the housing (Figs. 3 and 4, element 86)…; and
an igniter (col. 14, lines 12-21; Fig. 4, element 95) positioned adjacent to the…burner surface (Fig. 4, element 91).
Batson et al. does not explicitly disclose a uniform burner surface (Fig. 4, element 91)…wherein the uniform burner surface (Fig. 4, element 91) extends across an entirety of the aperture (Fig. 3, element 96);…the gasket (Figs. 3 and 4, element 97) being formed of a single layer of material.
However, Barozzi et al. teaches a high perimeter stability burner (¶0001) with a uniform burner surface (i.e., diffuser; ¶0028; ¶0033, lines 1-2; Figs. 1-6c, element 2), wherein the uniform burner surface (Figs. 1-6c, element 2) extends across an entirety of an aperture (¶0028; ¶0043; Figs. 1, 3, and 5-6c, opening in element 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al. by including a uniform burner surface, wherein the uniform burner surface extends across an entirety of an aperture, as taught by Barozzi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to utilize the burner surface of Barozzi et al. to ensure that flame detachment is controlled (Barozzi et al.: ¶0047; ¶0051), while also being simple and inexpensive to produce (Barozzi et al.: ¶0052).
Batson et al. and Barozzi et al. still do not explicitly disclose the gasket (Batson et al.: Figs. 3 and 4, element 97) being formed of a single layer of material.
However, Lyons et al. teaches a gasket being formed of a single layer of material (¶0046, lines 2-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al. and Barozzi et al. by including a gasket being formed of a single layer of material, as taught by Lyons et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a simple gasket structure which can still be effective.  This could decrease the cost of manufacturing as well as the time and resources to manufacture the gasket.  Additionally, it should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(I)(B)). Thus, making this modification would have been obvious for one of ordinary skill in the art because it constitutes simple substitution of one known element (i.e. a gasket formed of a single layer of material) for another (i.e., the gasket of Batson et al.) to obtain predictable results (i.e., to seal the connection between the burner and the housing).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Batson et al. (US 10,281,143), in view of Barozzi et al. (US 2014/0011143), further in view of Ahmady (US 4,900,245) and Woolf (US 4,541,411; evidentiary reference).
Regarding claim 15, Batson et al. discloses a furnace assembly (col. 4, lines 4-7; Fig. 1, element 10) comprising:
an intake manifold (i.e., chamber; col. 6, lines 11-24; Figs. 2 and 3, element 79) fluidly coupled to a supply line (col. 6, lines 11-24; Figs. 2 and 3, elements 71 and 73);
a pre-mix burner assembly (col. 6, lines 10-11; Fig. 2, element 28 (excluding elements 79, 71, 73, and 98)) fluidly coupled to the intake manifold (Figs. 2 and 3, element 79) (col. 7, lines 21-29; Fig. 2), the pre-mix burner assembly (Fig. 2, element 28 (excluding elements 79, 71, 73, and 98)) comprising:
a…burner surface (col. 7, lines 37-48; Fig. 4, element 91) carried by a burner (col. 7, lines 36-37; Figs. 3 and 4, element 94), the…burner surface (Fig. 4, element 91) extending outward through an aperture (col. 7, lines 56-59; Fig. 3, element 96) and from a front side of the burner (Figs. 3 and 4, element 94) (col. 7, lines 37-45; Figs. 3 and 4, elements 94 and 91)…;
a housing (i.e., chamber portion/mixing chamber; col. 7, lines 27-37; Figs. 3 and 4, element 86) coupled to the burner (Figs. 3 and 4, element 94) on a side opposite the front side of the burner (Figs. 3 and 4, elements 86 and 94);
a burner plate (see interpretation in section 6 of this Office Action; col. 7, lines 36-42; Figs. 3 and 4, element 94) coupled to (col. 8, lines 3-7; Fig. 3) the housing (Figs. 3 and 4, element 86);
a gasket (col. 7, lines 29-37; Figs. 3 and 4, element 97) disposed between the burner plate (Figs. 3 and 4, element 94) and the housing (Figs. 3 and 4, element 86), wherein a first side (Figs. 3-4, side of element 97 facing element 94) of the gasket (Figs. 3 and 4, element 97) is coupled to (col. 8, lines 3-7; Fig. 3) the burner plate (Figs. 3 and 4, element 94) and a second side (Figs. 3-4, side of element 97 facing element 86) of the gasket (Figs. 3 and 4, element 97) opposite the first side (Figs. 3-4, side of element 97 facing element 94) is coupled to (col. 8, lines 3-7; Fig. 3) the housing (Figs. 3 and 4, element 86);…
an igniter (col. 14, lines 12-21; Fig. 4, element 95) positioned adjacent to the…burner surface (Fig. 4, element 91);
a burner box assembly (col. 7, lines 36-37 and 59-66; Figs. 2-4, elements 98 and 92) thermally exposed to the pre-mix burner assembly (Fig. 2, element 28 (excluding elements 79, 71, 73, and 98)); and
a heat-exchange tube (col. 5, lines 61-67 and col. 6, lines 1-2; Fig. 1, elements 38 and 52) fluidly coupled to the burner box assembly (Figs. 2-4, elements 98 and 92) (col. 14, lines 36-42).
Batson et al. does not explicitly disclose a uniform burner surface (Fig. 4, element 91)…wherein the uniform burner surface (Fig. 4, element 91) extends across an entirety of the aperture (Fig. 3, element 96);…a thermally anisotropic protective covering located on the front side of the burner (Figs. 3-4, element 94) and surrounding a perimeter of the uniform burner surface (Fig. 4, element 91), wherein a thermal conductivity across a length and across a width of the thermally anisotropic protective covering is higher than a thermal conductivity across a thickness of the thermally anisotropic protective covering.
However, Barozzi et al. teaches a high perimeter stability burner (¶0001) with a uniform burner surface (i.e., diffuser; ¶0028; ¶0033, lines 1-2; Figs. 1-6c, element 2), wherein the uniform burner surface (Figs. 1-6c, element 2) extends across an entirety of an aperture (¶0028; ¶0043; Figs. 1, 3, and 5-6c, opening in element 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner assembly disclosed by Batson et al. by including a uniform burner surface, wherein the uniform burner surface extends across an entirety of an aperture, as taught by Barozzi et al.  One of ordinary skill in the art would have been motivated to make this modification in order to utilize the burner surface of Barozzi et al. to ensure that flame detachment is controlled (Barozzi et al.: ¶0047; ¶0051), while also being simple and inexpensive to produce (Barozzi et al.: ¶0052).
Batson et al. and Barozzi et al. still do not explicitly disclose a thermally anisotropic protective covering located on the front side of the burner (Batson et al.: Figs. 3-4, element 94) and surrounding a perimeter of the uniform burner surface (Barozzi et al.: Figs. 1-6c, element 2), wherein a thermal conductivity across a length and across a width of the thermally anisotropic protective covering is higher than a thermal conductivity across a thickness of the thermally anisotropic protective covering.
However, Ahmady teaches a graphite-containing coating on a burner (col. 4, lines 41-48 and 52-54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the furnace assembly disclosed by Batson et al. and Barozzi et al. by including a graphite-containing coating, as taught by Ahmady.  One of ordinary skill in the art would have been motivated to make this modification in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating (Ahmady: col. 4, lines 48-54).  By providing a high emissivity with more uniform heating, the burner may transfer heat more efficiently while improving in its durability.
Batson et al., in view of Barozzi et al. and Ahmady, after the modifications, discloses a thermally anisotropic protective covering (Ahmady: col. 4, lines 41-48 and 52-54) located on the front side of the burner (Batson et al.: Figs. 3 and 4, element 94) and surrounding a perimeter of the uniform burner surface (Barozzi et al.: Figs. 1-6c, element 2), wherein a thermal conductivity across a length and across a width of the thermally anisotropic protective covering (Ahmady: col. 4, lines 41-48 and 52-54) is higher than a thermal conductivity across a thickness of the thermally anisotropic protective covering, as evidenced by Woolf.  As taught by Woolf, “graphites, which may be characterized as laminated structures of carbon, possess anisotropic structures and, thus possess many properties, including thermal conductivity, that are highly directional...The graphite structure is generally considered to have two axes or directions: the a axis or direction being parallel to the carbon layers, and the c axis or direction being perpendicular to the carbon layers.  Graphite has much higher thermal conductivity along its a axis than along its c axis” (col. 2, lines 26-36).
Regarding claim 17, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the furnace assembly of claim 15.  Batson et al., in view of Barozzi et al., Ahmady, and Woolf, after the modifications, further discloses wherein the thermally anisotropic protective covering is formed of a graphite material (Ahmady: col. 4, lines 41-48 and 52-54).
Regarding claim 19, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the furnace assembly of claim 15.  Batson et al., in view of Barozzi et al., Ahmady, and Woolf, after the modifications, further discloses wherein the thermally anisotropic protective covering is a coating (Ahmady: col. 4, lines 41-48 and 52-54) applied to the burner (Batson et al.: Figs. 3 and 4, element 94).
Regarding claim 20, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the furnace assembly of claim 15.  Batson et al., in view of Barozzi et al., Ahmady, and Woolf, after the modifications, further discloses wherein the thermally anisotropic protective covering is a coating (Ahmady: col. 4, lines 41-48 and 52-54) applied to the burner (Batson et al.: Figs. 3 and 4, element 94); and
the thermally anisotropic protective covering is formed of a graphite material (Ahmady: col. 4, lines 41-48 and 52-54).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Batson et al., in view of Barozzi et al., Ahmady, and Woolf, as applied to claim 15 above, further in view of Lyons et al. (US 2012/0024281).
Regarding claim 16, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the furnace assembly of claim 15.  Batson et al., Barozzi et al., Ahmady, and Woolf do not explicitly disclose wherein the gasket (Batson et al.: Figs. 3 and 4, element 97) is formed of a single layer of material.
However, Lyons et al. teaches wherein a gasket is formed of a single layer of material (¶0046, lines 2-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the furnace assembly disclosed by Batson et al., Barozzi et al., Ahmady, and Woolf by including wherein a gasket is formed of a single layer of material, as taught by Lyons et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a simple gasket structure which can still be effective.  This could decrease the cost of manufacturing as well as the time and resources to manufacture the gasket.  Additionally, it should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(I)(B)). Thus, making this modification would have been obvious for one of ordinary skill in the art because it constitutes simple substitution of one known element (i.e. a gasket formed of a single layer of material) for another (i.e., the gasket of Batson et al.) to obtain predictable results (i.e., to seal the connection between the burner and the housing).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18, the combination of Batson et al., Barozzi et al., Ahmady, and Woolf discloses the furnace assembly of claim 15.  Batson et al., in view of Barozzi et al., Ahmady, and Woolf, after the modifications, further discloses wherein the thermally anisotropic protective covering is formed of a graphite material (Ahmady: col. 4, lines 41-48 and 52-54).  Batson et al., Barozzi et al., Ahmady, and Woolf do not explicitly disclose the gasket (Batson et al.: Figs. 3 and 4, element 97) is formed of a single layer of material.
However, Lyons et al. teaches a gasket is formed of a single layer of material (¶0046, lines 2-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the furnace assembly disclosed by Batson et al., Barozzi et al., Ahmady, and Woolf by including a gasket is formed of a single layer of material, as taught by Lyons et al.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a simple gasket structure which can still be effective.  This could decrease the cost of manufacturing as well as the time and resources to manufacture the gasket.  Additionally, it should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(I)(B)). Thus, making this modification would have been obvious for one of ordinary skill in the art because it constitutes simple substitution of one known element (i.e. a gasket formed of a single layer of material) for another (i.e., the gasket of Batson et al.) to obtain predictable results (i.e., to seal the connection between the burner and the housing).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.  The applicant reasons that “while Batson discloses a gasket 97, there appears to be no disclosure in Batson that the gasket is disposed between a burner plate and a housing, the housing being coupled to the burner.  Rather, in Batson, the gasket is disposed between the mixing chamber 86 and the combustion chamber” (see Remarks, pg. 7, last paragraph).  However, it should be noted that while the gasket 97 is disposed between the mixing chamber 86 and the combustion chamber housing 98 of Batson et al. (see col. 7, lines 29-35; Figs. 3-4), the burner 94 is disposed within the combustion chamber housing 98 (see col. 7, lines 36-37; Fig. 3).  Batson et al. also states that “a plurality of screws, bolts, pins, rivets, etc. 107 extend through corresponding holes in gasket 88, flange 101 of burner 94, flange 103 of combustion chamber housing 98, gasket 97, and combustion chamber 86 to hold those components together with respect to each other” (see col. 8, lines 3-7).  Based on these passages and Figs. 3-4, it can be concluded that the gasket 97 is between the mixing chamber, which can be interpreted to be a housing, 86 and the burner, which can be interpreted as a burner plate, 94.  The flange 103 of combustion chamber housing 98 may be between the gasket 97 and the burner plate 94, but the gasket 97 is still between, and coupled to, the housing 86 and the burner plate 94.  Thus, Batson et al. does appear to disclose the amended claim language of “a burner plate coupled to the housing; a gasket disposed between the burner plate and the housing, wherein a first side of the gasket is coupled to the burner plate and a second side of the gasket opposite the first side is coupled to the housing” (see claims 1, 14, and 15).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M ODELL whose telephone number is (571)272-4028.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.O./Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762